DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 30-40, 46, 48 and 49, in the reply filed on 3/9/2022 is acknowledged.

Claims 41-45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.

Applicant’s election with traverse of the non-CBS region “chromosome 7:68391104-68391132”, the gene TP53 and the set of primers consisting of the nucleotide sequences of SEQ ID NO: 37 and 38, in the reply filed on 3/9/2022 is acknowledged.	
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 3/9/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
The drawings were received on 9/1/2020.  These drawings are not accepted. The text of Figures 1B, 2D, 2E, 2F, 3A, 3C, 4A-D, 4F, 5C, 5F, 5I, 6A, 7E, 8A, 8B, 8C, 8D, 9A-C, 12, 13A-D, 14A-R, 15, 16, 17, 18A-C, 19A-C and 20A-C is pixelated and not suitable for publication because it difficult to read.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The hyperlinks are found on pages 70 and 81.

Claim Interpretation
The coordinates within the chromosomes listed in the claims are in reference to the human reference genome build GRCh37 (specification, p. 14, lines 19-20).

Claim 30 encompasses the use of primers having at least about 85% sequence identify to a sequence selected from the recited sequences. The term “a sequence” is interpreted as referring to one of the full-length nucleotide sequences of one of the recited SEQ ID NOs. Because the primers are described by instant specification in Table 14 as amplifying particular genomic locations, the claims are interpreted as excluding those primers having at least about 85% sequence identify to a recited SEQ ID NO but do not amplify the specified region corresponding to the SEQ ID NO as identified in Table 14. The ordinary artisan in view of the state of the art would be able to identify which primers are encompassed by the present claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 30-32, 35-40, 46 and 48-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s) a step of “determining in a biological sample of the subject, whether mutation is present in at least one” of the chromosomal sites recited in Table 1 or Table 2 or portions or flanking sequences thereof or the genes recited in claim 31. The step broadly encompasses the analysis of sequencing data from a biological sample of the subject. The analysis of at least one region may be performed in a purely mental manner as it encompasses comparing a single nucleotide sequence of less than 30 nucleotides to a reference sequence. The claim does not require any step of obtaining or processing a biological sample and is interpreted as not being limited to steps of “assaying” a biological sample the subject.
	The claims further set forth a judicial exception that is the natural phenomenon that occurs between the mutations recited in the claims and a risk of gastrointestinal cancer.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While claims 36 and 49 further recite a step in which the subject is administered a therapeutic agent for treating gastrointestinal cancer, the step is conditioned on “if the biological sample shows a presence of mutation”. The claim does not require determining that a mutation is present, and thus claims 36 and 49 encompass embodiments in which the subject is not administered a therapeutic agent when no mutation is determined to be present. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require any specific step that does not encompass a judicial exception or are required in all embodiments of the claimed methods.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33, 35-38, 40, 46, 48 and 49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for embodiments in which the methods require determining the risk of gastrointestinal cancer in a human subject based on assaying a gastrointestinal, blood, plasma or serum sample and determining a mutation is present in at least one of the recited regions, does not reasonably provide enablement for methods requiring determining the risk of gastrointestinal cancer in a human subject based on assaying any type of sample and determining a mutation is present in at least one of the recited regions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
While the claims do not explicitly require a step determining a risk of gastrointestinal cancer in a human subject, the rejection addresses embodiments in which such as step is performed.
The claims are broadly drawn to methods of determining any risk of gastrointestinal cancer in a human subject. The method relies on determining in any biological sample of the subject, whether a mutation is present in at least one of the regions recited in the claims. The term “biological sample” broadly encompasses any type of biological sample obtained from a biological sample (instant specification, p. 13, lines 21-23), such as saliva, hair, skin, gastrointestinal tissue, blood, etc.
The claim further encompasses portions or flanking sequences thereof, which extend the breadth of the recited regions. 
Teachings in the Specification and Examples:
The instant specification describes sequence analysis of gastric adenocarcinoma (p. 46, lines 25-28), blood samples (p. 69, lines 5-10) and gastric GC tumors (p. 70, lines 14-16).
There is no indication that the extended regions or flanking regions of the identified sequences also include mutations relevant to the risk of gastrointestinal cancer.
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with determining a risk of gastrointestinal cancer based on determining a mutation in any type of biological sample is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Mutations in the genome are the basis for a vast number of cancers. The mutations occur in the cell types that ultimately define the type of cancer. For example, mutations in the cells of the lung lead to lung cancer or mutations in the cells of the colon lead to colon cancer. While metastasis leads to cancer in tissues that are not the origin of the cancer, those cancer cells remain of the cell type of the tissue from which the cancer originated. Further, mutations are largely tissue specific and while the same gene may be mutated in different types of cancers, the specific mutation may not be the same. See Stephens (The Mutational Spectra of Cancer Genes in TCGA Data”. May 10, 2017. Retrieved on 4/27/2022 from the internet: https://www.cancer.gov/research/key-initiatives/ras/ras-central/blog/2017/cancer-mutation-spectra).
Furthermore, because mutations relevant to the risk of gastrointestinal cancer were found in a particular region the genome, this does not predict that equivalent mutations would also be found in regions surrounding the recited regions.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of tissues and their mutations, would have to be studied to establish that a mutation in one of the recited regions or its flanking sequence in any type of biological sample may be used to determine a risk of gastrointestinal cancer.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33, 35-40, 46 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method of determining a risk of gastrointestinal cancer in a human subject. However, the method steps in the claim only require a step of “determining in a biological sample of the subject, whether mutation is present in at least one” of the regions recited in the claim. Thus, it is unclear if applicant intends to cover any method of “determining in a biological sample of the subject, whether mutation is present in at least one” of the regions recited in the claim, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claim is incomplete, as it fails to provide any active steps that clearly accomplish the goal of determining a risk of gastrointestinal cancer in a human subject. Amending the claim to include an active process step directed towards determining a risk of gastrointestinal cancer in the subject based on the presence of a mutation in one of the recited regions may overcome this rejection. Claims 31-33, 35, 39-40 and 48-49 are similarly indefinite because they directly or indirectly depend from claim 30.
Regarding claim 33, the claim recites “at least about” in regards to the sequence identity. The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(A)
Regarding claim 35, the claim recites an intended result or property linked to the result of performance of the claimed methods. It is unclear what, if any, additional steps and/or elements are required by the claim to achieve the specified result.
Regarding claim 36, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method of treating gastrointestinal cancer in a human subject. However, the method steps in the claim only require a step of “determining in a biological sample of the subject, whether mutation is present in at least one” of the regions recited in the claim. The claim sets forth a “wherein” clause that is interpreted as setting forth how the results of the “determining” step may be used to treat gastrointestinal but does require an active method step to be performed. Thus, it is unclear if applicant intends to cover any method of “determining in a biological sample of the subject, whether mutation is present in at least one” of the regions recited in the claim, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claim is incomplete, as it fails to provide any active steps that clearly accomplish the goal of determining a risk of gastrointestinal cancer in a human subject. Amending the claim to include an active process step directed towards administering a therapeutic agent for treating gastrointestinal cancer based on the determined presence of a mutation in one of the recited regions may overcome this rejection. Claims 37-38 and 46 are similarly indefinite because they directly or indirectly depend from claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 31, 32, 35, 36, 37, 38, 39, 40, 46, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (Genomics. 2014. 104:234-241 and Supplementary Data).
Regarding claim 30, Xi teaches determining a mutation is not present in chromosome 7 between the positions 68,391,104 and 68,391,132 (Supplementary Data).
Xi teaches using whole genome sequencing to analyze biological samples for the presence of mutation within DNA (p. 240, 5.2. Sample collection, sequencing and somatic variant detection). It is noted that the instant specification demonstrates that such a sequencing approach and aligning reads to a reference genome is able to detect mutations throughout the genome of cells within a biological sample, including those in chromosome 7. 
Xi determined some mutations were determined to be present in chromosome 7, demonstrating that chromosome 7 was analyzed but mutations at the claimed positions within chromosome 7 were not determined to be present.
Xi anticipates claim 30 because it teaches all the active method steps positively recited in claim 30.
Regarding claim 31, Xi determining a mutation is present in the TP53 gene (Supplementary Data; and Table 3).
Regarding claim 32, Xi teaches determining a mutation in a region or sequence that is less than 50 nucleotides (Supplementary Data).
Regarding claim 35, Xi anticipates claim 35 because Xi teaches all the steps encompassed by the positively recited active method steps of claim 35.
Regarding claim 36, Xi teaches determining a mutation is not present in chromosome 7 between the positions 68,391,104 and 68,391,132 (Supplementary Data).
Xi teaches using whole genome sequencing to analyze biological samples for the presence of mutation within DNA (p. 240, 5.2. Sample collection, sequencing and somatic variant detection). It is noted that the instant specification demonstrates that such a sequencing approach and aligning reads to a reference genome is able to detect mutations throughout the genome of cells within a biological sample, including those in chromosome 7. 
Xi determined some mutations were determined to be present in chromosome 7, demonstrating that chromosome 7 was analyzed but mutations at the claimed positions within chromosome 7 were not determined to be present.
Xi anticipates an embodiment in which the therapeutic agent is not administered because a mutation was not detected.
Regarding claim 37, Xi determining a mutation is present in the TP53 gene (Supplementary Data; and Table 3).
Regarding claim 38, Xi anticipates an embodiment in which the therapeutic agent is not administered because a mutation was not detected. This embodiment is encompassed also by the full scope of claim 38.
Regarding claim 39, Xi teaches the biological sample is blood (p. 240, 5.2. Sample collection, sequencing and somatic variant detection).
Regarding claim 40, Xi teaches the cancer is colorectal cancer (Title; p. 235, 2.1. Overview of the NGS data).
Regarding claim 46, Xi teaches the biological sample is blood (p. 240, 5.2. Sample collection, sequencing and somatic variant detection).
Regarding claim 48, Xi teaches the patients were enrolled at the Samsung Medical Center in Seoul, South Korea (p. 240, 5.1. Clinical information), demonstrating the subjects were Asian.
Regarding claim 49, the claim sets forth an intended result of the method of claim 30, but does not require determining a mutation is present and does not require the act of administering a therapeutic agent for treating gastrointestinal cancer. Xi anticipates an embodiment in which the therapeutic agent is not administered because a mutation was not detected.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634